LYNNE A LARKIN, Appellant,
v.
ELIZABETH H. BURANOSKY, KRIS E. SMITH, RESIDENTS FOR TRUTH, a Florida electioneering committee, RANDY NIELSEN, PUBLIC CONCEPTS, LLC., a Florida limited liability company, RICHARD M. JOHNSTON and AMERICANS FOR FREE SPEECH, a 527 political organization, Appellees.
No. 4D07-4634,
No. 4D07-5052.
District Court of Appeal of Florida, Fourth District.
October 8, 2008.
Lynne A. Larkin, Vero Beach, pro se.
Louis B. Vocelle, Jr., and Peter J. Sweeney, Jr., of Vocelle & Berg, LLP, Vero Beach, for appellee, Kris E. Smith.
PER CURIAM.
Affirmed.
TAYLOR, HAZOURI and MAY, JJ., concur.
Not final until disposition of timely filed motion for rehearing.